     Case 2:20-cv-07187-PA-AS Document 38 Filed 02/03/21 Page 1 of 2 Page ID #:189



 1                                                                    J S -6
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   Ed Hull,                                Case No.: 2:20-cv-07187-PA-AS
13               Plaintiff,                  Hon. Percy Anderson
14       v.
15                                           ORDER FOR DISMISSAL WITH
     MHD Enterprises, Inc, a California      PREJUDICE
     Corporation; and Does 1-10,
16               Defendants.
17                                           Action Filed: August 10, 2020
                                             Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                            1
                      [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-07187-PA-AS Document 38 Filed 02/03/21 Page 2 of 2 Page ID #:190



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff Ed Hull’s (“Plaintiff”) action against Defendant MHD Enterprises, Inc, a
 5   California Corporation (“Defendant”) is dismissed with prejudice. Each party will be
 6   responsible for their own fees and costs.
 7

 8

 9

10

11
     Dated: February 3, 2021
12                                                      Percy Anderson
                                                        United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
